Exhibit 10.3




EXECUTION COPY




AMENDED AND RESTATED PLEDGE AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (as the same many be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), dated as of June 21, 2005, is executed by and between Bio-Rad
Laboratories, Inc., a Delaware corporation (together with its successors and
assigns, the “Pledgor”), and JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)), as contractual representative (the
“Administrative Agent”) for itself and for the “Holders of Secured Obligations”
under (and as defined in) the Credit Agreement (as defined below).  Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Credit Agreement.

RECITALS:

WHEREAS, the Pledgor, the Administrative Agent and certain institutions (the
“Lenders”) are party to a Credit Agreement, dated as of September 9, 2003 (as
amended prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Pledgor, the Administrative Agent and the Lenders have, as of the
date hereof, amended and restated in its entirety the Existing Credit Agreement
pursuant to the terms of the Amended and Restated Credit Agreement, dated as of
June 21, 2005 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have agreed, subject to certain conditions precedent, to continue to
make loans and other financial accommodations to the Pledgor from time to time;

WHEREAS, the Credit Agreement continues to provide for the making of advances,
loans and other financial accommodations (including, without limitation, letters
of credit) by the Lenders in favor of the Pledgor (all such loans, advances and
other financial accommodations being hereinafter referred to collectively as the
“Loans”);

WHEREAS, the Pledgor secured its obligations under the Existing Credit Agreement
pursuant to a Pledge Agreement, dated as of September 9, 2003, made by the
Pledgor in favor of the Administrative Agent (as the same may have been amended,
restated, supplemented or otherwise modified from time to time, the “Existing
Pledge Agreement”);

WHEREAS, the Pledgor wishes to continue to secure the Secured Obligations owing
to the Holders of Secured Obligations pursuant to the terms of this Agreement;

WHEREAS, Schedule I hereto sets forth certain of the Pledgor’s Subsidiaries (the
“Initial Pledged Subsidiaries”); and

WHEREAS, to the extent permitted under the Credit Agreement, the Pledgor may
from time to time execute and deliver to the Administrative Agent a supplement
to this Pledge





Agreement substantially in the form of Exhibit A hereto  (each such supplement,
a “Pledge Supplement”) setting forth additional Subsidiaries of the Pledgor (the
“Additional Pledged Subsidiaries”) (the Initial Pledged Subsidiaries and the
Additional Pledged Subsidiaries, collectively referred to herein as the “Pledged
Subsidiaries”);

NOW, THEREFORE, for and in consideration of the foregoing and of any financial
accommodations or extensions of credit (including, without limitation, any loan
or advance by renewal, refinancing or extension of the agreements described
hereinabove or otherwise) heretofore, now or hereafter made to or for the
benefit of the Pledgor pursuant to the Credit Agreement or any other agreement,
instrument or document executed pursuant to or in connection therewith, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Pledgor and the Administrative Agent hereby agree that
the Existing Pledge Agreement is hereby amended and restated in its entirety as
follows:

SECTION 1.

Pledge.  The Pledgor hereby pledges (and also affirms its previous pledge under
the Existing Pledge Agreement) to the Administrative Agent, for the benefit of
the Administrative Agent and the Holders of Secured Obligations, and grants (and
also affirms its previous grant under the Existing Pledge Agreement) to the
Administrative Agent, for the benefit of the Administrative Agent and the
Holders of Secured Obligations, a security interest in, the collateral described
in subsections (a) through (e) below (collectively, the “Pledged Collateral”):

(a)

(i)  All of the capital stock of the Pledged Subsidiaries listed on Schedule I
which are corporations, now or at any time or times hereafter owned directly by
the Pledgor (such shares being identified on Schedule I attached hereto or on
any Schedule I attached to any applicable Pledge Supplement), and the
certificates representing the shares of such capital stock, all options and
warrants for the purchase of shares of the stock of such Pledged Subsidiaries
now or hereafter held in the name of the Pledgor (all of said capital stock,
options and warrants and all capital stock held in the name of the Pledgor as a
result of the exercise of such options or warrants being hereinafter
collectively referred to as the “Pledged Stock”), herewith, or from time to
time, delivered to the Administrative Agent accompanied by stock powers in the
form of Exhibit B attached hereto and made a part hereof (the “Powers”) duly
executed in blank, and all dividends, cash, instruments, investment property and
other property from time to time received, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Stock;

(ii)  All additional shares of capital stock of the Pledged Subsidiaries
described in Section 1(a)(i) above from time to time acquired by the Pledgor in
any manner, and the certificates, which shall be delivered to the Administrative
Agent accompanied by Powers duly executed in blank, representing such additional
shares (any such additional shares shall constitute part of the Pledged Stock,
and the Administrative Agent is irrevocably authorized to unilaterally amend
Schedule I hereto or any Schedule I to any applicable Pledge Supplement to
reflect such additional shares), and all options, warrants, dividends, cash,
instruments, investment property and other rights and options from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares;





2




(b)

(i)  All of the membership interests of Pledgor in the Pledged Subsidiaries
listed on Schedule I which are limited liability companies now or at any time or
times hereafter owned directly by the Pledgor, and any certificates representing
such membership interests in the Pledged Subsidiaries (such membership interests
being identified on Schedule I attached hereto or  on any Schedule I attached to
any applicable Pledge Supplement), all of the right, title and interest of the
Pledgor in, to and under its respective percentage interest, shares or units as
a member and all investment property in respect of such membership interests,
including, without limitation, Pledgor’s interest in (or allocation of) the
profits, losses, income, gains, deductions, credits or similar items of such
Pledged Subsidiaries and the right to receive distributions of such Pledged
Subsidiary’s cash, other property, assets, and all options and warrants for the
purchase of membership interests, whether now existing or hereafter arising,
whether arising under the terms of the Certificates of Formation, the Limited
Liability Company Agreements or any of the other organizational documents (such
documents hereinafter collectively referred to as the “Operating Agreements”) of
such Pledged Subsidiaries, or at law or in equity, or otherwise and any and all
of the proceeds thereof (all of said membership interests, certificates, and
warrants being hereinafter collectively referred to as the “Pledged Membership
Interests”) herewith delivered, if applicable, to the Administrative Agent
indorsed in blank or accompanied by appropriate instruments of transfer duly
executed in blank, and all distributions, cash, instruments, investment property
and other property from time to time received, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged
Membership Interests;

(ii)  Any additional membership interests in the Pledged Subsidiaries described
in Section 1(b)(i) above from time to time acquired by the Pledgor in any
manner, and any certificates, which, if applicable, shall be delivered to the
Administrative Agent indorsed in blank or accompanied by appropriate instruments
of transfer duly executed in blank, representing such additional membership
interests or any additional percentage interests, shares, units, options or
warrants of membership interests in Pledged Subsidiaries (any such additional
interests shall constitute part of the Pledged Membership Interests, and the
Administrative Agent is irrevocably authorized to unilaterally amend Schedule I
hereto or any Schedule I to any applicable Pledge Supplement from time to time
to reflect such additional interests), and all options, warrants, distributions,
investment property, cash, instruments and other rights and options from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such interests, and the Pledgor shall promptly thereafter
deliver to the Administrative Agent a certificate duly executed by the Pledgor
describing such percentage interests, certificates, units, options or warrants
and certifying that the same have been duly pledged hereunder;

(c)

(i)  All of the partnership interests of the Pledgor in and to the Pledged
Subsidiaries listed on Schedule I which are partnerships now or at any time or
times hereafter owned directly by the Pledgor (such partnership interests being
identified on Schedule I attached hereto to or on Schedule I to any applicable
Pledge Supplement), the property (and interests in property) that is owned by
such Pledged Subsidiaries, all of the Pledgor’s rights, if any, to participate
in the management of such Pledged Subsidiaries,  all rights, privileges,
authority and powers of the Pledgor as owner or holder of its





3




partnership interests in such Pledged Subsidiaries, including, but not limited
to, all contract rights related thereto, all rights, privileges, authority and
powers relating to the economic interests of the Pledgor as owner or holder of
its partnership interests in such Pledged Subsidiaries, including, without
limitation, all contract rights related thereto, all options and warrants of the
Pledgor for the purchase of any partnership interests in such Pledged
Subsidiaries, all documents and certificates representing or evidencing the
Pledgor’s partnership interest in such Pledged Subsidiaries, all of the
Pledgor’s interest in and to the profits and losses of such Pledged Subsidiaries
and the Pledgor’s right as a partner of such Pledged Subsidiaries to receive
distributions of such Pledged Subsidiaries’ assets, upon complete or partial
liquidation or otherwise, all of the Pledgor’s right, title and interest to
receive payments of principal and interest on any loans and/or other extensions
of credit made by the Pledgor or its Affiliates to such Pledged Subsidiaries,
all distributions, cash, instruments, investment property and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, the Pledgor’s partnership interests in such Pledged
Subsidiaries, and any other right, title, interest, privilege, authority and
power of the Pledgor in or relating to such Pledged Subsidiaries, all whether
now existing or hereafter arising, and whether arising under any partnership
agreements of such Pledged Subsidiaries (as the same may be amended, modified or
restated from time to time, the “Partnership Agreements”) or otherwise, or at
law or in equity and all books and records of the Pledgor pertaining to any of
the foregoing (all of the foregoing being referred to collectively as the
“Pledged Partnership Interests”);

(ii)  Any additional partnership interests in the Pledged Subsidiaries described
in Section 1(c)(i) above from time to time acquired by the Pledgor in any manner
(any such additional interests shall constitute part of the Pledged Partnership
Interests, and the Administrative Agent is irrevocably authorized to
unilaterally amend Schedule I hereto or any Schedule I to any applicable Pledge
Supplement from time to time to reflect such additional interests), and all
options, warrants, distributions, investment property, cash, instruments and
other rights and options from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests, and
the Pledgor shall promptly thereafter deliver to the Administrative Agent a
certificate duly executed by the Pledgor describing such percentage interests,
options or warrants and certifying that the same have been duly pledged
hereunder;

(d)  The property and interests in property described in Section 3 below; and

(e)  All proceeds of the collateral described in subsections (a) through (d)
above.

Notwithstanding the foregoing, at no time shall any such security interests,
individually or collectively, or the Pledged Collateral with respect to any
Foreign Subsidiary exceed 65% of the Voting Equity Interests of such Foreign
Subsidiary, regardless of whether certificates representing a greater percentage
may be delivered to the Administrative Agent.  Within thirty (30) days of the
date hereof (or such later date as may be agreed to by the Administrative Agent
in its sole discretion), the Pledgor hereby agrees that it shall deliver all
certificates or instruments, if any, representing or evidencing Pledged Shares,
Pledged Membership Interests or Pledged Partnership Interests which comprise 65%
of the Voting Equity Interests of each





4




Foreign Subsidiary the Voting Equity Interests of which are being pledged
hereby, and the Administrative Agent is irrevocably authorized to unilaterally
amend Schedule I hereto to include such certificates or instruments.

SECTION 2.  Security for Secured Obligations.  The Pledged Collateral secures
the prompt payment, performance and observance of the Secured Obligations.

SECTION 3.  Pledged Collateral Adjustments.  If, during the term of this Pledge
Agreement:

(a)  Any stock dividend, reclassification, readjustment or other change is
declared or made in the capital structure of any of the Pledged Subsidiaries, or
any option included within the Pledged Collateral is exercised, or both, or

(b)  Any subscription warrants or any other rights or options shall be issued in
connection with the Pledged Collateral,

then all new, substituted and additional membership or partnership interests,
certificates, shares, warrants, rights, options, investment property or other
securities, issued by reason of any of the foregoing, shall, if applicable, be
immediately delivered to and held by the Administrative Agent under the terms of
this Pledge Agreement and shall constitute Pledged Collateral hereunder;
provided, however, that nothing contained in this Section 3 shall be deemed to
permit any distribution or stock dividend, issuance of additional membership or
partnership interests or stock, warrants, rights or options, reclassification,
readjustment or other change in the capital structure of any Pledged Subsidiary
which is prohibited in the Credit Agreement.

SECTION 4.  Subsequent Changes Affecting Pledged Collateral. The Pledgor
represents and warrants that it has made its own arrangements for keeping itself
informed of changes or potential changes affecting the Pledged Collateral
(including, but not limited to, rights to convert, rights to subscribe, payment
of dividends, cash distributions or other distributions, reorganizations or
other exchanges, tender offers and voting rights), and the Pledgor agrees that
neither the Administrative Agent nor any of the Holders of Secured Obligations
shall have any obligation to inform the Pledgor of any such changes or potential
changes or to take any action or omit to take any action with respect thereto.
 The Administrative Agent may, after the occurrence and during the continuance
of a Default, upon notice and at its option, transfer or register the Pledged
Collateral or any part thereof into its or its nominee’s name with or without
any indication that such Pledged Collateral is subject to the security interest
hereunder.  In addition, the Administrative Agent may, after the occurrence and
during the continuance of a Default, exchange certificates or instruments
representing or evidencing Pledged Shares, Pledged Membership Interests or
Pledged Partnership Interests for certificates or instruments of smaller or
larger denominations.

SECTION 5.  Representations and Warranties.  The Pledgor represents and warrants
as follows:

(a)  The Pledgor is the sole legal and beneficial owner of that percentage of
the issued and outstanding common stock, membership interests or partnership
interests, as applicable, of the Pledged Subsidiaries set forth on Schedule I
hereto,





5




free and clear of any Lien except for the security interest created by this
Pledge Agreement;

(b)  The Pledgor has full corporate power and authority to enter into this
Pledge Agreement;

(c)  There are no restrictions upon the voting rights associated with, or upon
the transfer of, any of the Pledged Collateral other than restrictions imposed
by law;

(d)  The Pledgor has the right to vote, pledge and grant a security interest in
or otherwise transfer such Pledged Collateral free of any Liens, except for the
pledge and security interest granted to the Administrative Agent hereunder;

(e)  The Pledgor owns the Pledged Collateral free and clear of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or any security interest
therein, except for the pledge and security interest granted to the
Administrative Agent hereunder;

(f)  The pledge of the Pledged Collateral does not violate (1) the articles,
by-laws, Operating Agreements or Partnership Agreements, as applicable, of the
Pledged Subsidiaries, or any indenture, mortgage, bank loan or credit agreement
to which the Pledgor or any of the Pledged Subsidiaries is a party or by which
any of their respective properties or assets may be bound; or (2) any
restriction on such transfer or encumbrance of such Pledged Collateral;

(g)  The Pledgor shall cause  the Pledged Subsidiaries which are limited
liability companies or limited partnerships to make a notation on their
respective records, which notation shall indicate the security interest granted
hereby;

(h)  The Pledgor authorizes the Administrative Agent to file financing
statements pursuant to the UCC as the Administrative Agent may reasonably
request to perfect the security interest granted hereby;

(i)  No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either (i) for
the pledge of the Pledged Collateral pursuant to this Pledge Agreement or for
the execution, delivery or performance of this Pledge Agreement by the Pledgor
(except for the filing of financing statements contemplated pursuant to Section
5(h) hereof) or (ii) for the exercise by the Administrative Agent of the voting
or other rights provided for in this Pledge Agreement or the remedies in respect
of the Pledged Collateral pursuant to this Pledge Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally);

(j)  Upon delivery of each of the certificates representing the Pledged
Collateral, or, as applicable, the filing of financing statements pursuant to
Section 5(h) hereof, or upon execution of a control agreement, the pledge of the
Pledged Collateral pursuant to this Pledge Agreement will create a valid and
perfected first priority security interest in the Pledged Collateral, in favor
of the Administrative





6




Agent for the benefit of the Administrative Agent and the Holders of Secured
Obligations, securing the payment and performance of the Secured Obligations;

(k)  The Powers are duly executed and give the Administrative Agent the
authority they purport to confer; and

(l)  The Pledgor has no obligation to make further capital contributions or make
any other payments to the Pledged Subsidiaries with respect to its interest
therein.

(m)  As of the date hereof, the subsidiaries listed on Schedule II hereto
constitute all of the Pledgor’s domestic subsidiaries which are not Pledged
Subsidiaries, and none of the subsidiaries listed on Schedule II hereto conducts
any operations, and all of the subsidiaries listed on Schedule II, collectively,
do not have assets in an aggregate value in excess of $250,000.

SECTION 6.  Voting Rights.  During the term of this Pledge Agreement, and except
as provided in this Section 6 below, the Pledgor shall have (i) the right to
vote the Pledged Stock, Pledged Membership Interests or Pledged Partnership
Interests on all governing questions in a manner in violation of the terms of
this Pledge Agreement or the Loan Documents and (ii) the right to be a member or
a partner of all the Pledged Subsidiaries which are limited liability companies
or partnerships, respectively.  After the occurrence and during the continuance
of a Default, the Administrative Agent or the Administrative Agent’s nominee
may, at the Administrative Agent’s or such nominee’s option and following
written notice from the Administrative Agent to the Pledgor, (i) exercise all
voting powers pertaining to the Pledged Collateral, including the right to take
action by shareholder consent and (ii) become a member or partner of each and
all of the Pledged Subsidiaries which are limited liability companies or
partnerships, respectively, and as such (x) exercise, or direct the Pledgor as
to the exercise of all voting, consent, managerial, election and other
membership rights to the applicable Pledged Collateral and (y) exercise, or
direct the Pledgor as to the exercise of any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
the applicable Pledged Collateral, as if the Administrative Agent were the
absolute owner thereof, all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible for any failure so to do or delay in so doing.  Such authorization
shall constitute an irrevocable voting proxy from the Pledgor to the
Administrative Agent or, at the Administrative Agent’s option, to the
Administrative Agent’s nominee.  After a Default is cured or waived, the Pledgor
will have the right to exercise the voting and rights, powers, privileges and
options that it would otherwise be entitled to exercise pursuant to the terms of
the Pledge Agreement prior to the occurrence of any such Default.

SECTION 7.  Dividends and Other Distributions.  (a) So long as no Default has
occurred and is continuing and notice has not been given to the Pledgor by the
Agent:

(i)  The Pledgor shall be entitled to receive and retain any and all dividends,
cash distributions and interest paid in respect of the Pledged Collateral to the
extent such distributions are not prohibited by the Credit Agreement, provided,
however, that any and all distributions, dividends and interest paid or payable
other than in cash with respect to,





7




and instruments and other property received, receivable or otherwise distributed
with respect to, or in exchange for, any of the Pledged Collateral shall be
Pledged Collateral, and shall be forthwith delivered to the Administrative Agent
to hold, for the benefit of the Administrative Agent and the Holders of Secured
Obligations, as Pledged Collateral and shall, if received by the Pledgor, be
received in trust for the Administrative Agent, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, be segregated from
the other property or funds of the Pledgor, and be delivered immediately to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement); and

(ii)  The Administrative Agent shall execute and deliver (or cause to be
executed and delivered) to the Pledgor all such proxies and other instruments as
the Pledgor may reasonably request for the purpose of enabling the Pledgor to
receive the dividends or interest payments which it is authorized to receive and
retain pursuant to clause (i) above.

(b) After the occurrence and during the continuance of a Default and, other than
with respect to any Default under Section 7.6 or 7.7 of the Credit Agreement,
notice  has been given to the Pledgor by the Agent (which notice may by its
terms be effective as of the date of the Default specified therein):

(i)  All rights of the Pledgor to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 7(a)(i) hereof shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, which shall
thereupon have the sole right to receive and hold as Pledged Collateral such
dividends, distributions and interest payments; and

(ii)  All dividends, distributions  and interest payments which are received by
the Pledgor contrary to the provisions of clause (i) of this Section 7(b) shall
be received in trust for the Administrative Agent, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, shall be segregated
from other funds of the Pledgor and shall be paid over immediately to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsements).

SECTION 8.  Transfers and Other Liens.  The Pledgor agrees that it will not (i)
except as otherwise permitted by the Credit Agreement, sell or otherwise dispose
of, or grant any option with respect to, any of the Pledged Collateral without
the prior written consent of the Administrative Agent, or (ii) except as
otherwise permitted by the Credit Agreement, create or permit to exist any Lien
upon or with respect to any of the Pledged Collateral, except for the security
interest under this Pledge Agreement.

SECTION 9.  Remedies.  (a)  The Administrative Agent shall have, in addition to
any other rights given under this Pledge Agreement or by law, all of the rights
and remedies with respect to the Pledged Collateral of a secured party under the
UCC.  The Administrative Agent (personally or through an agent) is hereby
authorized and empowered to transfer and register in its name or in the name of
its nominee the whole or any part of the Pledged Collateral, to exercise all
voting rights with respect thereto, to collect and receive all cash dividends or





8




distributions and other distributions made thereon, and to otherwise act with
respect to the Pledged Collateral as though the Administrative Agent were the
outright owner thereof (in the case of a limited liability company, the sole
member and manager thereof and, in the case of a partnership, a partner
thereof), the Pledgor hereby irrevocably constituting and appointing the
Administrative Agent as the proxy and attorney-in-fact of the Pledgor, with full
power of substitution to do so; provided, however, that the Administrative Agent
shall have no duty to exercise any such right or to preserve the same and shall
not be liable for any failure to do so or for any delay in doing so; provided,
further, however, that the Administrative Agent agrees to exercise such proxy
and powers only so long as a Default shall have occurred and is continuing and
following written notice thereof.  In addition, after the occurrence and during
the continuance of a Default and following written notice thereof, the
Administrative Agent shall have such powers of sale and other powers as may be
conferred by applicable law and regulatory requirements.  With respect to the
Pledged Collateral or any part thereof which shall then be in or shall
thereafter come into the possession or custody of the Administrative Agent or
which the Administrative Agent shall otherwise have the ability to transfer
under applicable law, the Administrative Agent may, in its sole discretion,
without notice except as specified below, after the occurrence and during the
continuance of a Default, sell or cause the same to be sold at any exchange,
broker’s board or at public or private sale, in one or more sales or lots, at
such price as the Administrative Agent may deem best, for cash or on credit or
for future delivery, without assumption of any credit risk, and the purchaser of
any or all of the Pledged Collateral so sold shall thereafter own the same,
absolutely free from any claim, encumbrance or right of any kind whatsoever.
 The Administrative Agent and each of the Holders of Secured Obligations may, in
its own name, or in the name of a designee or nominee, buy the Pledged
Collateral at any public sale and, if permitted by applicable law, buy the
Pledged Collateral at any private sale.  The Pledgor will pay to the
Administrative Agent all reasonable out-of-pocket expenses (including, without
limitation, court costs and reasonable attorneys’ and paralegals’ fees and
expenses) of, or incidental to, the enforcement of any of the provisions hereof.
 The Administrative Agent agrees to distribute any proceeds of the sale of the
Pledged Collateral in accordance with the Credit Agreement and the Pledgor shall
remain liable for any deficiency following the sale of the Pledged Collateral.

(b)  Unless any of the Pledged Collateral threatens to decline speedily in value
or is or becomes of a type sold on a recognized market, the Administrative Agent
will give the Pledgor reasonable notice of the time and place of any public sale
thereof, or of the time after which any private sale or other intended
disposition is to be made.  Any sale of the Pledged Collateral conducted in
conformity with reasonable commercial practices of banks, commercial finance
companies, insurance companies or other financial institutions disposing of
property similar to the Pledged Collateral shall be deemed to be commercially
reasonable.  Notwithstanding any provision to the contrary contained herein, the
Pledgor agrees that any requirements of reasonable notice shall be met if such
notice is received by the Pledgor as provided in Section 21 below at least ten
(10) days before the time of the sale or disposition; provided, however, that
the Administrative Agent may give any shorter notice that is commercially
reasonable under the circumstances.  Any other requirement of notice, demand or
advertisement for sale is waived, to the extent permitted by law.

(c)  In view of the fact that federal and state securities laws may impose
certain restrictions on the method by which a sale of the Pledged Collateral may
be effected after a





9




Default, the Pledgor agrees that after the occurrence and during the continuance
of a Default, the Administrative Agent may, from time to time, attempt to sell
all or any part of the Pledged Collateral by means of a private placement
restricting the bidders and prospective purchasers to those who are qualified
and will represent and agree that they are purchasing for investment only and
not for distribution.  In so doing, the Administrative Agent may solicit offers
to buy the Pledged Collateral, or any part of it, from a limited number of
investors deemed by the Administrative Agent, in its reasonable judgment, to be
financially responsible parties who might be interested in purchasing the
Pledged Collateral.  If the Administrative Agent solicits such offers from not
less than four (4) such investors, then the acceptance by the Administrative
Agent of the highest offer obtained therefrom shall be deemed to be a
commercially reasonable method of disposing of such Pledged Collateral;
provided, however, that this Section does not impose a requirement that the
Administrative Agent solicit offers from four or more investors in order for the
sale to be commercially reasonable.

SECTION 10.  Administrative Agent Appointed Attorney-in-Fact.  The Pledgor
hereby appoints the Administrative Agent its attorney-in-fact, coupled with an
interest, with full authority, in the name of the Pledgor or otherwise, from
time to time in the Administrative Agent’s sole discretion, to take any action
and to execute any instrument which the Administrative Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Pledge Agreement,
including, without limitation, to receive, endorse and collect all instruments
made payable to the Pledgor representing any dividend, distribution,  interest
payment or other distribution in respect of the Pledged Collateral or any part
thereof and to give full discharge for the same and to arrange for the transfer
of all or any part of the Pledged Collateral on the books of the Pledged
Subsidiaries to the name of the Administrative Agent or the Administrative
Agent’s nominee; provided, however that the Administrative Agent agrees to
exercise such powers only so long as a Default shall have occurred and is
continuing.

SECTION 11.  Waivers.  (i) The Pledgor waives presentment and demand for payment
of any of the Secured Obligations, protest and notice of dishonor or Default
with respect to any of the Secured Obligations and all other notices to which
the Pledgor might otherwise be entitled except as otherwise expressly provided
herein or in the Credit Agreement.

(ii) The Pledgor understands and agrees that its obligations and liabilities
under this Pledge Agreement shall remain in full force and effect,
notwithstanding foreclosure of any real property securing all or any part of the
Secured Obligations by trustee sale or any other reason impairing the right of
the Pledgor, the Administrative Agent or any of the Holders of Secured
Obligations to proceed against any Pledged Subsidiary, any other guarantor or
any Pledged Subsidiary or such guarantor’s property.  The Pledgor agrees that
all of its obligations under this Pledge Agreement shall remain in full force
and effect without defense, offset or counterclaim of any kind, notwithstanding
that the Pledgor’s rights against any Pledged Subsidiary may be impaired,
destroyed or otherwise affected by reason of any action or inaction on the part
of the Administrative Agent or any Holder of Secured Obligations.  By way of
example and without limiting the foregoing, if the Administrative Agent shall
release or foreclose by private power of sale any real property that secures the
Secured Obligations, then notwithstanding that a Pledged Subsidiary may be
entitled thereby to assert a defense against such Secured Obligations (and thus
also against its obligations to the Pledgor to the extent that the Pledgor may
be subrogated to the rights of the Holders of Secured Obligations) based upon





10




the applicability of California Code of Civil Procedure Section 580d or other
antideficiency laws, the Pledgor nonetheless shall remain fully obligated
hereunder.  The Pledgor waives, to the fullest extent permitted by law, all
defenses, protections and benefits of Sections 580a, 580b, 580d and 726 of the
California Code of Civil Procedure, and all judicial decisions construing or
pertaining to the same, and all rules and principles of like kind or similar
effect (including, without limitation, the so-called one-action rule, the
one-form-of-action rule and the security-first rule), in each case as applicable
to or in favor of the Pledgor, any applicable Pledged Subsidiary or otherwise.
 In addition, the Pledgor hereby waives, to the fullest extent permitted by law,
without limiting the generality of the foregoing or any other provision hereof,
all rights and benefit under California Civil Code Sections 2810, 2819, 2839,
2845, 2849, 2850, 2899, and 3433 (or any similar law in California or in any
other jurisdiction).

(iii)  The Pledgor hereby expressly waives, to the fullest extent permitted by
law, the benefits of Section 2815 of the California Civil Code (or any similar
law in California or in any other jurisdiction) purporting to allow a guarantor
or pledgor to revoke a continuing guaranty or pledge with respect to any
transactions occurring after the date of the guaranty or pledge.

SECTION 12.  Term.  This Pledge Agreement shall remain in full force and effect
until the Secured Obligations (other than contingent indemnity obligations) have
been fully paid in cash and the Credit Agreement has terminated pursuant to its
terms.  Upon the termination of this Pledge Agreement as provided above, the
Administrative Agent will release the security interest created hereunder and,
if it then has possession of the Pledged Stock, will deliver the Pledged Stock
and the Powers to the Pledgor.

SECTION 13.  Definitions.  Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as therein defined (and, with respect to such
terms, the singular shall include the plural and vice versa and any gender shall
include any other gender as the context may require), and the following term
shall have the following meaning.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Illinois, as amended or supplemented from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the Agent’s and the
Holders of Secured Obligations’ security interest in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of Illinois, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.  Any and all terms used in this Agreement which are
defined in the UCC shall be construed and defined in accordance with the meaning
and definition ascribed to such terms under the UCC, unless otherwise defined
herein.

SECTION 14.  Successors and Assigns.  This Pledge Agreement shall be binding
upon and inure to the benefit of the Pledgor, the Administrative Agent, for the
benefit of itself and the Holders of Secured Obligations, and their respective
successors and assigns.  The Pledgor’s successors and assigns shall include,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Pledgor.





11




SECTION 15.  GOVERNING LAW. ANY DISPUTE BETWEEN THE PLEDGOR AND THE
ADMINISTRATIVE AGENT, ANY HOLDER OF SECURED OBLIGATIONS OR ANY INDEMNITEE
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS PLEDGE AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING,
WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ, BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS (EXCEPT TO
THE EXTENT THAT THE UCC PROVIDES FOR THE APPLICATION OF LAWS OF ANOTHER STATE),
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

SECTION 16.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A)  CONSENT TO JURISDICTION.  THE PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT AND THE PLEDGOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
 NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST THE PLEDGOR IN THE COURTS OF ANY OTHER
JURISDICTION.

(B)  OTHER JURISDICTIONS.  THE PLEDGOR AGREES THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY HOLDER OF SECURED OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST THE PLEDGOR OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH
PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER THE PLEDGOR OR (2) REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON.  THE PLEDGOR
 WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH
SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION.

(C)  SERVICE OF PROCESS; VENUE.  THE PLEDGOR WAIVES PERSONAL SERVICE OF ANY
PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS,
PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY
THE ADMINISTRATIVE AGENT OR ANY HOLDER OF SECURED OBLIGATIONS BY





12




REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE PLEDGOR ADDRESSED AS
PROVIDED HEREIN.  NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY
OF THE ADMINISTRATIVE AGENT OR ANY HOLDER OF SECURED OBLIGATIONS TO SERVE ANY
SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.  THE PLEDGOR IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

(D)  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY  WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

(E)  ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION 16, WITH ITS COUNSEL.

SECTION 17.   No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Pledge Agreement.  In the event
an ambiguity or question of intent or interpretation arises, this Pledge
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Pledge Agreement.

SECTION 18.  Severability.  Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.

SECTION 19.  Further Assurances.  The Pledgor agrees that it will cooperate with
the Administrative Agent and will execute and deliver, or cause to be executed
and delivered, all such other stock powers, proxies, instruments and documents,
and will take all such other actions, including, without limitation, the
execution and filing of financing statements, as the Administrative Agent may
reasonably request from time to time in order to carry out the provisions and
purposes of this Pledge Agreement.

SECTION 20.  The Administrative Agent’s Duty of Care.  The Administrative Agent
shall not be liable for any acts, omissions, errors of judgment or mistakes of
fact or law including, without limitation, acts, omissions, errors or mistakes
with respect to the Pledged





13




Collateral, except for those arising out of or in connection with the
Administrative Agent’s (or the Administrative Agent’s officers’, directors’,
affiliates’, agents’ or employees’) (i) gross negligence or willful misconduct,
or (ii) failure to use reasonable care with respect to the safe custody of the
Pledged Collateral in the Administrative Agent’s possession.  Without limiting
the generality of the foregoing, the Administrative Agent shall be under no
obligation to take any steps necessary to preserve rights in the Pledged
Collateral against any other parties but may do so at its option.  All expenses
incurred in connection therewith shall be for the sole account of the Pledgor,
and shall constitute part of the Secured Obligations secured hereby.

SECTION 21.  Notices.  All notices and other communications provided for
hereunder shall be delivered in the manner set forth in Section 13.1 of the
Credit Agreement.

SECTION 22.  Amendments, Waivers and Consents.  No amendment or waiver of any
provision of this Pledge Agreement nor consent to any departure by the Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent pursuant to the terms of the Credit
Agreement, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

SECTION 23.  Section Headings.  The section headings herein are for convenience
of reference only, and shall not affect in any way the interpretation of any of
the provisions hereof.

SECTION 24.  Execution in Counterparts.  This Pledge Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which shall together constitute one and the same agreement.

[Remainder of page left intentionally blank.]





14




IN WITNESS WHEREOF, the Pledgor and the Administrative Agent have executed this
Pledge Agreement as of the date set forth above.

BIO-RAD LABORATORIES, INC.

By: /s/ Ronald W. Hutton.

Name: Ronald W. Hutton

Title:   Treasurer




JPMORGAN CHASE BANK, N.A., as agent for itself and the Holders of Secured
Obligations

By:  /s/ Clara Sohan

Name: Clara Sohan

Title:   Vice President





Signature Page to Amended and Restated Pledge Agreement




ACKNOWLEDGMENT

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Pledge Agreement, agrees promptly to note on its books the security interests
granted under such Pledge Agreement, agrees that after the occurrence and during
the continuance of a Default it will comply with instructions originated by the
Administrative Agent without further consent by the Pledgor and waives any
rights or requirement at any time hereafter to receive a copy of such Pledge
Agreement in connection with the registration of any Pledged Collateral in the
name of the Administrative Agent or its nominee or the exercise of voting rights
by the Administrative Agent or its nominee.

BIO-RAD LABORATORIES (ISRAEL), INC.







By: /s/ David Schwartz

       Name: David Schwartz

       Title: President

BIO-RAD PACIFIC LIMITED







By: /s/ Sanford S. Wadler

       Name: Sanford S. Wadler

       Title: Assistant Secretary

  

BIO-METRICS, LIMITED







By: /s/ David Schwartz

       Name: David Schwartz

       Title: President

BIO-RAD EXPORT INC.







By: /s/ David Schwartz

       Name: David Schwartz

       Title: President

  

INTERNATIONAL MARKETING VENTURES, LTD.







By: /s/ David Schwartz

       Name: David Schwartz

       Title: President

MJ GENEWORKS, INCORPORATED










By: /s/ Norman Schwartz
     Name: Norman Schwartz

      Title:President

  












